Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/04/2022 has been entered.
2)	The terminal disclaimer filed 01/10/2022 is acknowledged and approved.
3)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

4)	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5)	Claim(s) 1,2,5,13,14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAGE et al (2014/0254335).
GAGE et al discloses a write head, as claimed in claim 1, 
comprising:

a waveguide core configured to receive light from the input 
coupler at a fundamental transverse electric (TE00) mode, the waveguide core comprises a first straight portion extending from the input coupler (Fig.19, waveguide first straight portion 1904. See paragraph [0052], the mode converter 1906 is configured as a mode converter TE00 to TE10);
a mode converter portion comprising a branched portion extending from the first straight portion, the mode converter portion configured to convert the light to a higher-order (TE10) mode, the mode converter potion spaced apart from the input coupler by the first straight portion such that the mode converter is moved out of the input coupler (Fig.19, mode converter 1906 moves out of the input coupler 1904 and first straight portion 1000 (see figure 19 below). See paragraph [0052])

    PNG
    media_image1.png
    571
    605
    media_image1.png
    Greyscale

a second straight portion between the mode converter portion and a media-facing surface (Fig.19, second straight portion 1908 ); and 
a near-field transducer at the media-facing surface, the near-field transducer receiving the light at the TE10 mode from the waveguide and directing surface plasmons to a recording medium in response thereto (Fig.19, NFT 112. See paragraph [0052]).

As to claim 5, GAGE et al shows the second straight portion and the branched portion combine to form a predetermined combined width (Fig.19, mode converter 1906 and straight portion 1904 combine to form combined width. Any combined widths between them (branched portion and straight portions) is predetermined combined width).
Claim 13 is rejected with the same reasons set forth on claim 1 above.
As to claim 14, GAGE et al shows the mode converter portion comprises a main branch and a secondary branch, the main branch at least partially separated from the secondary branch by a by a gap for a predetermined length (Fig.19, the gap between 1906 and 1904 has a predetermined length).
Claim 16 is rejected with the same reasons set forth on claim 5 above.
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

7)	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GAGE et al (2014/0254335) and MOONEY et al (2011/0243176).
The rejection(s) of claim 10 in previously Office action is repeated herein.
9)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GAGE et al (2014/0254335) and GUBBING et al (9,099,130).
The rejection(s) of claim 10 in previously Office action is repeated herein.
10)	Claims 3,4,6-9,12,15 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
11)	Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Applicant states that the reference did not show the feature of mode converter separates from first straight portion (claim 1) and input portion (claim 13). Applicant is directed to figure 19 above, the mode converter (square shape in figure 19, last office action), the mode converter 1906 is separated from straight portion (1000 in figure 19 above) and is separated from input portion (the part after 1904 in figure 19 above).
For that reasons, the examiner contends that the amended claims  are clearly met by applied reference, as indicated above, and the rejection of claims 1,2,5,10,11,13,14 and 16 are found proper and sustained.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
February 14, 2022